                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

BASF CORPORATION,

                   Plaintiff,                                   Case No. 18-CV-132

v

WILSON AUTO COLLISION, INC., et al,

                   Defendants.


                                    ORDER OF DEFAULT


       The Court, having considered the Affidavit of Default of Caroline C. Marino on behalf of

Plaintiff BASF Corporation ("BASF"), and with good cause showing, enters this Order for Default

against Defendants Wilson Auto Collision, Inc. and Kevin Wilson, jointly and severally, for the

settlement payment in the amount of $150,000 due to BASF pursuant to the parties' Settlement

Agreement. The Clerk is directed to enter Judgment in favor of Plaintiff as indicated above.

       SO ORDERED this 7th day of January, 2019.


                                                    s/ William C. Griesbach
                                                    WILLIAM C. GRIESBACH, Chief Judge
                                                    United States District Court
